Exhibit 99.1 22 October 2008 Finmeccanica Completes Acquisition of DRS Technologies for 5.2 billion U.S. dollars Rome (Italy) and Parsippany (NJ-USA) – Finmeccanica, S.p.A. (Milan: FNC) (“Finmeccanica”), a world leader in the aerospace, defense and security industry, announced today to have successfully completed its acquisition of DRS Technologies, Inc. (“DRS”), a leading supplier of integrated defense electronics products, services and support. The acquisition received all the required regulatory approvals as well as the approval of DRS shareholders. Finmeccanica purchased all outstanding shares of DRS for 81 U.S. dollars per share in cash.
